Case 20-14706-elf            Doc 45   Filed 07/26/21 Entered 07/26/21 18:03:43          Desc Main
                                      Document      Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

IN RE:          Bettina M. DeFeo                      CASE NO.: 20-14706-elf
                             Debtor
                                                      CHAPTER 13
                Eric DeFeo
                               Co-Debtors             Judge: Eric L. Frank

                SN Servicing Corporation as           Hearing Date: August 17, 2021 at 9:30 AM
                servicer for US Bank Trust National
                Association, as Trustee of the        Objection Deadline:    August 9, 2021
                Chalet Series III Trust
                Movant
                v.

                Bettina M. DeFeo
                Eric DeFeo
                William C. Miller- Trustee
                             Respondents


                           MOTION FOR RELIEF FROM THE
                AUTOMATIC STAY AND RELIEF FROM THE CO-DEBTOR STAY


          SN Servicing Corporation as servicer for US Bank Trust National Association, as Trustee

of the Chalet Series III Trust (together with any successor and/or assign, “Movant”) hereby

moves this Court for an Order (i) pursuant to 11 U.S.C. § 362(d)(1), vacating the automatic stay

and co-debtor stay pursuant to 11 U.S.C. § 1301 to permit Movant to enforce its mortgage on the

Debtor’s premises located at 423 Saddlery Ave, Perkasie, PA 18944 (the “Property”) and (ii) for

such other and further relief as is just and proper. In support of this Motion, Movant respectfully

states:

           1.      Movant is the holder of a Note executed by the Debtor and Co-Debtor and dated

July 20, 2007, whereby the Debtor promised to repay $307,650.00 plus interest to NVR
Case 20-14706-elf        Doc 45     Filed 07/26/21 Entered 07/26/21 18:03:43           Desc Main
                                    Document      Page 2 of 3




Mortgage Finance, Inc. (the “Original Lender”). To secure the repayment of the Note, the

Debtor and Co-Debtor executed a Mortgage in favor of Mortgage Electronic Registration

Systems, Inc. as nominee for Original Lender, encumbering the Property, which was recorded in

Recorder of Deeds Office in Bucks County, Pennsylvania as Instrument No. 2007075269. The

Mortgage was ultimately assigned to Movant by an Assignment of Mortgage. The Debtor and

Co-Debtor entered into a Loan Modification Agreement with Seterus, Inc. effective June 1, 2016

that created a new principal balance of $295,003.12.            A copy of the Note, Mortgage,

Assignments of Mortgage and Loan Modification Agreement are attached hereto as Exhibit A.

         2.     A Petition under Chapter 13 of the United States Bankruptcy Code was filed with

respect to the Debtor on December 10, 2020.

         3.     This Court has jurisdiction over this case and this motion pursuant to 28 U.S.C. §§

157 and 1334.

         4.     Venue of this case and this motion is proper pursuant to 28 U.S.C. §§ 1408 and

1409.

        5.      The Debtor has failed to make current mortgage payments due to Movant under

the terms of the Loan Modification Agreement. As a result, the Mortgage remains post-petition

due for January 1, 2021.

        6.      Pursuant to 11 U.S.C. §362 (d)(1), the court shall enter an order granting a secured

creditor relief from the automatic stay for cause “including the lack of adequate protection of an

interest in property of such party and interest.”

        9.      Specifically, courts have found cause for the granting of relief from an automatic

stay where the debtor has failed to make post-petition mortgage payments as they become due. In

Re Michael Lancelot Taylor, 151 B.R. 646,648 (Bankr. E.D.N.Y. 1993).
Case 20-14706-elf       Doc 45     Filed 07/26/21 Entered 07/26/21 18:03:43         Desc Main
                                   Document      Page 3 of 3




       10. Plaintiff incurred attorney’s fees in the amount of $1,050.00 and filing costs of

$188.00 in connection with filing and prosecuting of this motion for relief and seeks recovery of

those amounts in order to cure the post-petition default.

       11.     Since grounds exist to vacate the stay in Debtor’s case, Movant therefore requests

that the automatic stay imposed under 11 U.S.C. § 362(a) be modified and terminated for cause

to permit Movant to pursue its rights under the Mortgage and applicable law, including without

limitation, the commencement and consummation of a foreclosure action and/or eviction

proceeding.

       12.     Movant may be irreparably harmed by the continuation of the Co-Debtor stay

absent payments from the Debtor or Co-Debtor. Accordingly, the Co-Debtor stay should be

modified pursuant to 11 U.S.C. § 1301(c)(3) and Movant should be permitted to proceed against

the Co-Debtor, Eric DeFeo.



        WHEREFORE, Movant respectfully requests an Order of this Court vacating the

automatic stay for cause pursuant to 11 U.S.C. § 362(d)(1); vacating the co-debtor stay of 11

U.S.C. § 1301 and for such other, further and different relief as to this Court may deem just,

proper and equitable.

Dated: July 26, 2021

                                              By: _/s/Lorraine Gazzara Doyle________
                                              Lorraine Gazzara Doyle, Esq.
                                              FRIEDMAN VARTOLO LLP
                                              Attorneys for Movant
                                              1325 Franklin Avenue, Suite 230
                                              Garden City, New York 11530
                                              T: (212) 471-5100
                                              F: (212) 471-5150
                                              Bankruptcy@FriedmanVartolo.com
